IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                     :   NO. 441
                                           :
TEMPORARILY MODIFYING RULES                :   MAGISTERIAL RULES DOCKET
602(a), 603(a), AND 604(a) OF THE          :
PENNSYLVANIA RULES OF JUDICIAL             :
ADMINISTRATION                             :


                                        ORDER

PER CURIAM

       AND NOW, this 15th day of April, 2020, upon the recommendation of the Minor
Judiciary Education Board (“the Board”),

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania, and Rule 1952(A) of the Rules of Judicial Administration, that Rules 602(a),
603(a) and 604(a) of the Pennsylvania Rules of Judicial Administration are clarified as
follows:

       In-person continuing education for members of the Minor Judiciary is suspended
for the remainder of the 2019-2020 scholastic year. The Board is authorized to provide,
via remote video instruction approved by the Board, the required number of hours of
continuing education set forth in Rules 602(a), 603(a) and 604(a) to any member of the
Minor Judiciary who has not yet completed the required annual course of continuing
education for 2019-2020. A member of the Minor Judiciary who completes remote video
instruction shall return to the Board a signed and dated verification, in a form to be
provided by the Board, verifying that the course of instruction has been completed.

        This ORDER shall be processed in accordance with Pa.R.J.A. 103(b) and shall be
effective immediately.